DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive as pertaining to the prior art rejection because Kersting states that measurements may be acquired in advance of a surgical procedure ([0073]: “pre surgery”; [0078]: “For pre and post surgery”).

Allowable Subject Matter
Claims 10-12 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersting (US 2014/0243623, of record).
Regarding claim 13, Kersting discloses an ophthalmic surgical apparatus (Abstract: “surgical parameters of the eye”) comprising: an input unit configured for inputting at least one characterization information item characterizing at least one of a rhexis size and a rhexis position of a potential actual rhexis on an anterior capsular bag wall of the eye ([0198]: “manually selecting a polygon that best resembles the contour of the rhexis”; [0202]: “position of the rhexis”); an evaluation unit connected to said input unit for receiving said characterization information item (Fig. 1 shows an integrated system, [0208]: “hardware”) and being configured to determine, in dependence upon the characterization information item, a reference rhexis as at least a constituent part of the reference information item of the eye ([0196]: “implant related parameter relates to the rhexis”; [0198]; [0208]: “image processing to determine eye parameters”; Figs. 14 and 15 show a reference rhexis); and, an optical display connected to said evaluation unit (Fig. 1 shows an integrated system, [0208]: “hardware”) being configured to display the determined reference rhexis via an optical display unit of the ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (US 2014/0243623, of record).
Regarding claims 1 and 14, Kersting discloses a method and system (as per claim 14) for generating a reference information item of an eye (Abstract: “surgical parameters of the eye”) with the aid of an ophthalmic surgical system for phaco-surgery on the eye, said ophthalmic surgical system including an input unit, an evaluation unit connected to said input unit, an optical display unit connected to said evaluation unit and a capturing device connected between said evaluation unit and said optical display unit (Fig. 1 shows an integrated system, [0208]: “hardware”), the method comprising: inputting at least one characterization information item characterizing at least one of a rhexis size and a rhexis position of a potential actual rhexis on an anterior capsular bag wall of the eye into said input unit of an ophthalmic surgical apparatus ([0198]: “manually selecting a polygon that best resembles the contour of the rhexis”; [0202]: “position of the rhexis”); passing the characterization information item to said evaluation unit and determining therein, in dependence upon the characterization information item, a reference rhexis as at least a constituent part of the reference information item of the eye ([0196]: “implant related parameter relates to the rhexis”; [0198]; [0208]: “image processing to determine eye parameters”; Figs. 14 and 15 show a reference rhexis); optically displaying the determined reference rhexis via said optical display unit of said ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis); and capturing via said capturing device, as an intervention information item or items, at least one of a movement of a mechanical tearing tool that is used to lacerate the anterior capsular bag wall ([0003]: “where to cut”; [0004]: “cut incisions”; [0027], [0028]: “inciscions”;  [0207]: “surgical cuts in the eye”)  Kersting does not explicitly disclose determining, depending on at least one of said intervention information items, at least one of a deviation of the actual rhexis from the determined and optically displayed reference rhexis that has already occurred and a deviation of the actual rhexis from the determined and optically displayed reference rhexis that may occur in future.  However, Kersting does teach monitoring critical locations of the eye during a surgical procedure on the eye ([0206]; [0207]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to track relevant deviations between planned and actual reference items, so as to provide accurate references for a surgical procedure.
Regarding claim 3, Kersting discloses the reference rhexis is optically displayed on a screen of the ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis).
Regarding claim 4, Kersting discloses at least one rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the line of a reference rhexis).
Regarding claim 5, Kersting discloses at least one continuous rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the continuous line of a reference rhexis).
Regarding claim 6, Kersting discloses at least one circular rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the circular line of a reference rhexis).
Regarding claim 7, Kersting discloses capturing at least one image of the eye via a capturing apparatus of the ophthalmic surgical apparatus, wherein the reference rhexis is presented as an optical superposition on the image (Fig. 15 show the superposition of a reference rhexis on an eye).
Regarding claim 8, Kersting does not explicitly disclose that the anterior capsular bag wall is represented in the image and the reference rhexis is represented in superposed fashion at a location of the represented anterior capsular bag wall at which an actual rhexis is implemented in the natural anterior capsular bag wall in a surgical intervention on the eye.  However, Kersting does teach superimposing a rhexis upon an image of an eye (Fig. 15 show the superposition of a reference rhexis on an eye).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the superimposition of Kersting, as to provide an intuitive and aided visualization of a rhexis and the capsular bag.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (US 2014/0243623, of record), as applied to claim 1 above, in view of Ootsuki (US 2018/0098812, of record).
Regarding claim 2, Kersting does not explicitly disclose that the reference rhexis is optically displayed in an eyepiece of a surgical microscope of the ophthalmic surgical apparatus.  However, Ootsuki teaches an eyepiece for viewing the eye during cataract surgery ([0088]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the eyepiece of Kersting to the method of Kersting, as to provide conventional viewing equipment for eye surgery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793